Argued, April 27, 1937.
We agree with the learned court below that the provisions of the policy with respect to the premiums to be paid by the insured were too ambiguous, uncertain and indefinite to warrant a directed verdict. The plaintiff has only itself to blame if it fails to make its policy contract so clear and explicit as to make its construction a matter for the court instead of a jury.
Under the circumstances here present it was for the jury, not the court, to say what the meaning of the contract was, and evidence was properly admitted, not to contradict the terms of the policy, but to help the jury to determine what its ambiguous provisions meant — not to set it aside, but to clarify its uncertainty.
The judgment is affirmed.